Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 6, 2021                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  162777(41)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
                                                                                                                       Justices
            Plaintiff-Appellee,
                                                                     SC: 162777
  v                                                                  COA: 352517
                                                                     Saginaw CC: 17-043726-FC
  ALEXIS CHRISTINE WELSH,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its Court-ordered answer is GRANTED. The answer will be accepted as timely filed
  if submitted on or before August 24, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   August 6, 2021

                                                                                Clerk